Exhibit 99.1 For immediate release August 12, 2015 Crown Crafts Reports Fiscal 2016 First Quarter Results ● Strong improvement in net sales and net income ● Company remains debt -free with $8.2 million cash balance ● Board declares 23rd consecutive quarterly dividend Gonzales, Louisiana – Crown Crafts, Inc. (NASDAQ-CM: CRWS) today reported results for the fiscal 2016 first quarter, which ended June 28, 2015. “Our performance in the first quarter was strong compared with the same quarter last year, as net sales increased by 13.7% and net income improved significantly in what is typically our softest quarter of the year,” said E. Randall Chestnut, Chairman, President and Chief Executive Officer. “In addition, we remain financially strong with a cash balance of $8.2 million and no debt on our books.” Financial Results Net income for the first quarter of fiscal 2016 increased 31.9% to $927,000, or $0.09 per diluted share, on net sales of $17.9 million, compared with net income of $703,000, or $0.07 per diluted share, on net sales of $15.7 million for the first quarter of fiscal 2015. Net income for the fiscal 2015 first quarter included $146,000 in legal fees ($91,000 net of income taxes) associated with a lawsuit that was settled during the third quarter of fiscal 2015. Excluding the impact of these legal fees, net income would have been 16.8% higher for the first quarter of fiscal 2016 as compared with the prior-year quarter. Quarterly Cash Dividend The Company also announced that its Board of Directors declared a quarterly cash dividend on the Company’s Series A common stock of $0.08 per share, which will be paid on October 2, 2015 to shareholders of record at the close of business on September 11, 2015. “We are pleased that our consistently strong financial performance has enabled us to declare a dividend to our shareholders for 23 consecutive quarters,” Chestnut said. C onference Call The Company will host a teleconference today at 1:00 p.m. Central Daylight Time to discuss the Company’s results, during which interested individuals will be given the opportunity to ask appropriate questions. To join the teleconference, dial (877) 317-6789 and ask to be joined into the Crown Crafts, Inc. call. The teleconference can also be accessed in listen-only mode by visiting the Company’s website at www.crowncrafts.com . The financial information to be discussed during the teleconference may be accessed prior to the call on the investor relations portion of the Company’s website. A telephone replay of the teleconference will be available one hour after the end of the call through 8:00 a.m. Central Daylight Time on August 19, 2015. To access the replay, dial (877) 344-7529 in the United States or (412) 317-0088 from international locations and refer to conference number 10070379. About Crown Crafts, Inc. Crown Crafts, Inc. designs, markets and distributes infant, toddler and juvenile consumer products, including crib and toddler bedding; blankets; nursery accessories; room décor; burp cloths; bathing accessories; reusable and disposable bibs; and disposable placemats, floor mats, toilet seat covers and changing mats. The Company’s operating subsidiaries consist of Crown Crafts Infant Products, Inc. in California and Hamco, Inc. in Louisiana. Crown Crafts is among America’s largest producers of infant bedding, bibs and bath items. The Company’s products include licensed and branded collections, as well as exclusive private label programs for certain of its customers. The Company’s website is www.crowncrafts.com . Forward-Looking Statements The foregoing contains forward-looking statements within the meaning of the Securities Act of 1933, the Securities Exchange Act of 1934 and the Private Securities Litigation Reform Act of 1995. Such statements are based upon management’s current expectations, projections, estimates and assumptions. Words such as “expects,” “believes,” “anticipates” and variations of such words and similar expressions identify such forward-looking statements. Forward-looking statements involve known and unknown risks and uncertainties that may cause future results to differ materially from those suggested by the forward-looking statements. These risks include, among others, general economic conditions, including changes in interest rates, in the overall level of consumer spending and in the price of oil, cotton and other raw materials used in the Company’s products, changing competition, changes in the retail environment, the level and pricing of future orders from the Company’s customers, the extent to which the Company’s business is concentrated in a small number of customers, the Company’s dependence upon third-party suppliers, including some located in foreign countries, customer acceptance of both new designs and newly-introduced product lines, actions of competitors that may impact the Company’s business, disruptions to transportation systems or shipping lanes used by the Company or its suppliers, and the Company’s dependence upon licenses from third parties. Reference is also made to the Company’s periodic filings with the Securities and Exchange Commission for additional factors that may impact the Company’s results of operations and financial condition. The Company does not undertake to update the forward-looking statements contained herein to conform to actual results or changes in our expectations, whether as a result of new information, future events or otherwise. Contact: Olivia W. Elliott Vice President and Chief Financial Officer (225) 647-9124 oelliott@crowncrafts.com or Halliburton Investor Relations (972) 458-8000 CROWN CRAFTS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME SELECTED FINANCIAL DATA In thousands, except percentages and per share data (Unaudited) Three-Month Periods Ended June 28, 2015 June 29, 2014 Net sales $ 17,858 $ 15,704 Gross profit 4,781 4,282 Gross profit percentage % % Income from operations 1,520 1,120 Income before income tax expense 1,532 1,127 Income tax expense 605 424 Net income 927 703 Basic earnings per share $ 0.09 $ 0.07 Diluted earnings per share $ 0.09 $ 0.07 Weighted Average Shares Outstanding: Basic 10,058 9,985 Diluted 10,108 10,029 CONSOLIDATED BALANCE SHEETS SELECTED FINANCIAL DATA In thousands June 28, 2015 (Unaudited) March 29, 2015 Cash and cash equivalents $ 8,240 $ 1,807 Accounts receivable, net of allowances 16,279 22,370 Inventories 18,130 15,468 Total current assets 45,413 42,519 Finite-lived intangible assets - net 4,448 4,507 Goodwill 1,126 1,126 Total assets $ 52,701 $ 49,946 Total current liabilities 12,891 10,374 Shareholders’ equity 39,810 39,572 Total liabilities and shareholders’ equity $ 52,701 $ 49,946
